Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 15-16, filed 1/20/2022, with respect to Claims 1-10, 13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-10, 13 have been withdrawn. 
Allowable Subject Matter
Claims 1-10, 12-17 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 4, 7, 14, Sugiyama teaches a first switching element, having one terminal connected to the gate terminal of the first MOS transistor and another terminal connected to the output of the corresponding first integrating circuit and further, second switching element, having one terminal connected to the gate terminal of the second MOS transistor and another terminal connected to the output of the corresponding second integrating circuit. Tay teaches the light reader may include a plurality of double sampling capacitor circuits each connected to an OUT line of the pixel array; each double sampling circuit may include a first capacitor and a second capacitor. The first capacitor is coupled to the OUT line and ground by switches, respectively. The second capacitor is coupled to the OUT line and ground by switches, respectively. With respect to Claims 1, 4 and 7, neither Sugiyama or Tay disclose a first integrator configured to integrate a first direct current, sensing current, and first noise component applied through a first sensing channel to output a first direct current voltage, a sensing voltage, 
	With respect to Claim 14, neither Sugiyama or Tay disclose integrating a first direct current applied through a first sensing channel by a first integrator to output a first direct current voltage and store the first direct current voltage outputted from the first integrator in a first capacitor of a first subtractor, and integrating a second direct current applied through a second sensing channel by a second integrator to output a second direct current voltage and store the second direct current voltage outputted from the second integrator in a first capacitor of a second subtractor; DB1/ 125852678.2Attorney Docket No.: 120708-5016 Application No.: 16/709,005 Page 13 integrating the first direct current, a sensing current, and a first noise component, which are applied through the first sensing channel, by the first integrator to output the sum of the first direct current .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694